                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


SHELIA MIGLIACIO                                                      CIVIL ACTION

VERSUS
                                                                      NO. 18-621-SDD-RLB
CITY OF PLAQUEMINE, LOUISIANA,
ET AL.


                                              ORDER


       Before the Court is Defendant Jimmie Randle’s Motion to Limit Discovery to the Issue of

Jimmie Randle’s Qualified Immunity (R. Doc. 7) filed on August 23, 2018. The motion is

opposed. (R. Doc. 9). Mr. Randle has filed a Reply. (R. Doc. 14).

I.     Background

       On May 11, 2018, Sheila Migliacio (“Plaintiff”) initiated this civil rights action in state

court, naming as defendants City of Plaquemine, Louisiana and Jimmie Randle, individually and

in his official capacity as Board of Selectman. (R. Doc. 1-5). Defendants removed the action on

June 11, 2018. (R. Doc. 1). Plaintiff has filed an Amended Complaint, which adds Atlantic

Specialty Insurance Company as an additional defendant. (R. Doc. 12).

       On June 15, 2018, City of Plaquemine and Mr. Randle filed an Answer to the Complaint,

in which Mr. Randle alleged “that he is entitled to qualified immunity from suit for any claims

asserted against him in his individual capacity.” (R. Doc. 2 at 4).

       On August 23, 2018, Mr. Randle filed the instant motion, which seeks to limit discovery

to the issue of his defense of qualified immunity. (R. Doc. 7). In opposition, Plaintiff asserts that

discovery should not be limited to the issue of qualified immunity because Mr. Randle has not
sought any relief regarding his alleged defense in a dispositive motion. (R. Doc. 9). In reply, Mr.

Randle argues that the limitation of discovery to the issue of qualified immunity is appropriate

even in the absence of a dispositive motion. (R. Doc. 14).

II.    Law and Analysis

       Rule 26(c) of the Federal Rules of Civil Procedure allows the court to issue a protective

order after a showing of good cause “to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). Rule 26(c)’s

“good cause” requirement indicates that the party seeking a protective order has the burden “to

show the necessity of its issuance, which contemplates a particular and specific demonstration of

fact as distinguished from stereotyped and conclusory statements.” In re Terra Int'l, Inc., 134

F.3d 302, 306 (5th Cir. 1998) (quoting United States v. Garrett, 571 F.2d 1323, 1326 n.3 (5th

Cir. 1978)).

        “Trial courts possess broad discretion to supervise discovery.” Landry v. Air Line Pilots

Ass'n Int'l AFL-CIO, 901 F.2d 404, 436 n.114 (5th Cir. 1990) (citation omitted). “A trial court

has broad discretion and inherent power to stay discovery until preliminary questions that may

dispose of the case are determined.” Petrus v. Bowen, 833 F.2d 581, 583 (5th Cir. 1987).

       “The qualified immunity defense affords government officials not just immunity from

liability, but immunity from suit.” Vander Zee v. Reno, 73 F.3d 1365, 1368 (5th Cir. 1996)

(citing Mitchell v. Forsyth, 472 U.S. 511, 525-26 (1985)). Qualified immunity shields

government officials from individual liability for performing discretionary functions, unless their

conduct violates clearly established statutory or constitutional rights of which a reasonable

person would have known. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).




                                                 2
       “One of the most salient benefits of qualified immunity is protection from pretrial

discovery, which is costly, time-consuming, and intrusive[.]” Backe v. LeBlanc, 691 F.3d 645,

648 (5th Cir. 2012) (citing Helton v. Clements, 787 F.2d 1016, 1017 (5th Cir. 1986)).

Accordingly, the Fifth Circuit “has established a careful procedure under which a district court

may defer its qualified immunity ruling if further factual development is necessary to ascertain

the availability of that defense.” Backe, 691 F.3d at 648. Under this procedure, “a district court

must first find ‘that the plaintiff’s pleadings assert facts which, if true, would overcome the

defense of qualified immunity.’” Id. (citing Wicks v. Miss. State Emp't Servs., 41 F.3d 991, 994–

95 (5th Cir. 1995); Ashcroft v. Iqbal, 556 U.S. 662, 678-79, (2009) (directing that a plaintiff must

“state a claim for relief that is plausible on its face”—excluding statements that are “no more

than conclusions” which are “not entitled to the assumption of truth”)). “Thus, a plaintiff

seeking to overcome qualified immunity must plead specific facts that both allow the court to

draw the reasonable inference that the defendant is liable for the harm he has alleged and that

defeat a qualified immunity defense with equal specificity.” Backe, 691 F.3d at 648. “After the

district court finds a plaintiff has so pled, if the court remains ‘unable to rule on the immunity

defense without further clarification of the facts,’ it may issue a discovery order ‘narrowly

tailored to uncover only those facts needed to rule on the immunity claim.’” Id. (citing Lion

Boulos v. Wilson, 834 F.2d 504, 507-08 (5th Cir. 1987).

       Here, Mr. Randle seeks a protective order limiting discovery to the issue of his qualified

immunity, conceding that certain “factual questions” must be addressed prior to a ruling on the

qualified immunity defense. (R. Doc. 14 at 3). He has not, however, filed a motion seeking

dismissal of any of Plaintiff’s claims based upon that defense or otherwise presented any

arguments addressing the merits of his qualified immunity defense in light of the parties’



                                                  3
allegations. In the absence of briefing on the actual allegations in this action, the Court finds it

inappropriate to issue any order addressing the limits of discovery with respect to Mr. Randle’s

qualified immunity. Issuing such a ruling without the benefit of an actual dispositive motion

(and associated briefing) addressing the allegations in this action would, in effect, require the

district court to reach certain dispositive conclusions regarding the parties’ allegations without

the benefit of argument. While the Court has the power to review the pleadings in the absence of

a motion, it will not risk running afoul of the Fifth Circuit’s procedure for determining the scope

of discovery, if any, to be conducted with regard to a qualified immunity defense.

        At least one district court has expressly denied a motion to stay discovery until after the

filing of a dispositive motion addressing the issue of qualified immunity. See Scherbarth v.

Woods, No. 16-2391, 2018 WL 851344, at *5-6 (D. Colo. Feb. 13, 2018) (“If there is no pending

motion to resolve whether qualified immunity applies, the Plaintiff’s interest in proceeding

expeditiously and the convenience of the court outweigh the burden to Defendants. The court

therefore denies without prejudice Defendants’ motion to stay discovery based on their qualified

immunity defense. If Defendants file a dispositive motion raising qualified immunity, they may

renew their motion to stay discovery pending its resolution.”). While Mr. Randle does not seek a

stay of all discovery in this action, the Court finds it appropriate to reserve any resolution on the

scope of discovery with regard to Mr. Randle’s qualified immunity defense until after a review

of the pleadings in light of an appropriate dispositive motion (or motion for a Rule 7 reply).

Following this procedure will ensure that the Court properly tailors any discovery allowed

regarding Mr. Randle’s qualified immunity defense. The Court will entertain any motion

seeking to limit or stay discovery at that time.1


1
  The Court further notes that a stay of all discovery in this action with the exception of discovery directed
to Mr. Randle’s qualified immunity defense may not be appropriate. This is not an action in in which the
                                                      4
III.     Conclusion
        For the foregoing reasons,

        IT IS ORDERED that Defendant Jimmie Randle’s Motion to Limit Discovery to the

Issue of Jimmie Randle’s Qualified Immunity (R. Doc. 7) is DENIED.

        Signed in Baton Rouge, Louisiana, on January 18, 2019.



                                                  S
                                                  RICHARD L. BOURGEOIS, JR.
                                                  UNITED STATES MAGISTRATE JUDGE




plaintiff is solely seeking to recovery from Mr. Randle in his individual capacity. In addition, Plaintiff is
also seeking to recover from City of Plaquemine, which, as a municipality, is not entitled to qualified
immunity. Owen v. City of Independence, Missouri, 445 U.S. 622, 638 (1980); Lynch v. Cannatella, 810
F.2d 1363, 1371-72 (5th Cir. 1987).
                                                      5
